PER CURIAM.
Plaintiffs in an action for fraud and misrepresentation appeal a summary final judgment for the defendants. The pleadings, depositions and affidavits show that there is no genuine issue of any material fact. The appellees were entitled to a summary judgment as a matter of law because it was conclusively made to appear that the representation made was not fraudulent within the legal definition of *325that term. See Biscayne Boulevard Properties v. Graham, Fla.1953, 65 So.2d 858; Finney v. Frost, Fla.App.1969, 228 So.2d 617.
Affirmed.